ORDER
The Court having considered the petition for reinstatement of Charles J. Zuckerman and the response filed thereto in the above case by the Attorney Grievance Commission recommending Charles J. Zuckerman’s reinstatement, it is this 2nd day of June, 2005
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition be, and it is hereby, GRANTED, and the petitioner, Charles J. Zuckerman is reinstated to the practice of law in this State, and it is further
ORDERED, that the Clerk of the Court shall replace the name of Charles J. Zuckerman upon the register of attorneys entitled to practice law in this State and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.